United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1490
                         ___________________________

                            Katina Riggs-Degraftenreed

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Wells Fargo Home Mortgage, Inc.; Wells Fargo Bank N.A.; Wilson & Associates, PLLC

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: February 7, 2017
                              Filed: February 14, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Following entry of final judgment in her removed civil action, Katina
Riggs-Degraftenreed appeals the district court’s1 dismissal of her state-law claims of

      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.
fraud and conversion, which arose from communications surrounding the anticipated
foreclosure of her home mortgage. We review de novo, see Plymouth Cty. v.
Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014), and we agree with the district
court that Arkansas law precluded Riggs-Degraftenreed from bringing a conversion
action on a promissory note that she signed. See Ark. Code Ann. §§ 4-3-420(a),
-105(c), -103(a)(6). Considering the allegations in and exhibits appended to all of her
complaints,2 we are of the opinion that, even assuming the inclusion of the November
4 and 23, 2009 letters from Wilson & Associates satisfied Fed. R. Civ. P. 9(b), Riggs-
Degraftenreed failed to state a prima facie case of fraud against either their sender or
its principal (the Wells Fargo defendants). See Curtis Lumber Co. v. La. Pac. Corp.,
618 F.3d 762, 772 (8th Cir. 2010) (in Arkansas, fraud requires: “(1) a false
representation of material fact; (2) knowledge that the representation is false or that
there is insufficient evidence upon which to make the representation; (3) intent to
induce action or inaction in reliance upon the representation; (4) justifiable reliance
on the representation; and (5) damage suffered as a result of the reliance.” (quoting
Goforth v. Smith, 991 S.W.2d 579, 586 (Ark. 1999)).

       Her complaints failed to show how she was damaged by the November 4 letter.
See Tyson Foods, Inc. v. Davis, 66 S.W.3d 568, 577 (Ark. 2002). As to the
November 23 missive, we fail to see how the provision of an itemized accounting of
foreclosure-related expenses—which Riggs-Degraftenreed had the opportunity to
question or contest prior to payment—would constitute fraud, in the absence of
allegations that defendants had knowledge of the alleged inaccuracies to which she,
herself, did not also have access. See Brookside Vill. Mobile Homes v. Meyers, 782
S.W.2d 365, 367 (Ark. 1990) (“The burden of proving fraud requires not only a
showing that the [plaintiff] was without knowledge of the facts, but also that the

      2
        Contrary to appellees’ assertions, our review is not limited to the face of the
Fourth Amended Complaint, because this complaint successfully incorporated each
of the prior complaints by reference, as permitted under Ark. R. Civ. P. 10(c), prior
to the action’s removal to federal court.

                                          -2-
ascertainment of the undisclosed fact was not within the reach of the [plaintiff]’s
diligent attention or observation.”).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-